Chalmers, J.,
specially concurring.
I concur in the result reached and the opinion delivered in this case, since the question of the legal title to the property is alone presented by the record. Whether a wife might not be *561equitably estopped from setting up a title acquired by a husband’s default in paying his taxes, as against one to whom he had previously conveyed the property, is not now before us. I am inclined to think that, while she is not technically bound by his deed, she might be equitably estopped from taking advantage of his omission to discharge his duty to the State and to his grantee.